UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-52322 GULF UNITED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) P.O. Box 22165, Houston, Texas (Address of principal executive offices) 20-5893642 (I.R.S. Employer Identification No.) 77227-2165 (Zip Code) Registrant’s telephone number, including area code: (713) 942-6575 N.A. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of January 11, 2012, there were 460,267,726 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. EXPLANATORY NOTE This Form10Q/A amends the Quarterly Report on Form10-Q of Gulf United Energy, Inc. for the quarterly period ended November30, 2011 (the “Form10-Q”), as filed with the Securities and Exchange Commission on January 17, 2012, for the sole purpose of furnishing the Interactive Data Files as Exhibit101 in accordance with Rule405 of Regulation S-T.Exhibit101 provides the financial statements and related notes from the Form10-Q formatted in eXtensible Business Reporting Language (XBRL). No other changes have been made to the Form10-Q other than furnishing the exhibit described above.This Form10-Q/A speaks as of the original filing date of the Form10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form10-Q. Item 6. Exhibits Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following financial information from our Quarterly Report on Form 10-Q for the quarter ended November 30, 2011, filed with the Securities and Exchange Commission on January 17, 2012, formatted in Extensible Business Reporting language (XBRL); (i) Consolidated Balance Sheets, (ii) Consolidated Statements of Operations, (iii) Consolidated Statements of Cash Flows, (iv) Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) and Comprehensive Income, and (v) Notes to the Condensed Financial Statements.(2) (1)Previously filed on January 17, 2012. Pursuant to Rule406T of Regulation S-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. -2- SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 18, 2012 GULF UNITED ENERGY, INC. (Registrant) /s/ John B. Connally III John B. Connally III Chief Executive Officer (Principal Executive Officer) /s/ David Pomerantz David Pomerantz Chief Financial Officer (Principal Financial and Accounting Officer) -3-
